MEMORANDUM **
Appellant Gys Jansen Van Beek seeks review of the district court’s April 9, 2008, 2008 WL 1701738, order dismissing his civil action with prejudice.
Van Beek filed a complaint under the Racketeer Influenced and Corrupt Organizations Act (“RICO”) against several defendants and “all others who are similarly situated to Judge Lodge, Meyer, and Po-gue who use their positions for purposes of racketeering” and sought $15,000,000 in damages.
A review of the briefing and appellant’s response to the court’s August 11, 2008 order to show cause indicates that the questions raised in this appeal are so insubstantial as not to require further argument, we affirm the district court’s order. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard).
With respect to the dismissal of appellant’s RICO claims against the federal defendants based on insufficient service of process, the district court did not abuse its discretion. See Rio Prop., Inc. v. Rio Int’l Interlink, 284 F.3d 1007, 1014 (9th Cir. 2002).
We review the district court’s decision on judicial and prosecutorial immunity de novo. See Milstein v. Cooley, 257 F.3d 1004, 1007 (9th Cir.2001); Harvey v. Waldron, 210 F.3d 1008, 1011 (9th Cir. 2000). We agree with the district court that appellant’s RICO claim against United States District Judge Edward J. Lodge was properly dismissed on the basis of judicial immunity. We further agree with the district court’s decision to dismiss the RICO claim against Assistant United *556States Attorney Andrea M. Pogue on the basis of prosecutorial immunity.
We review the district court’s dismissal based on statute of limitations de novo. See Erlin v. United States, 364 F.3d 1127, 1130 (9th Cir.2004). The district court correctly dismissed appellant’s RICO claims against the federal defendants on the basis of the statute of limitations because the November 21, 2005 complaint was filed well beyond the four year statute of limitations as it alleged injuries from 1995 and earlier.
Appellant’s remaining arguments raised in response to the order to show cause and opening brief are unpersuasive.
Accordingly, we summarily affirm the district court’s judgment.
All pending motions are denied as moot.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.